DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2020 has been entered.

Status of Claims

	Amendment filed 11/16/2020  is acknowledged.   Claims 22-26 are added. Claims 1,5,6,8-17,22-26  are pending.  
103
Claim Rejections - 35 USC §  103.


Claims 1,5,6,8-17,22-26  are rejected under 35 U.S.C. 103(a) as being unpatentable over Yuan et al. (US 8,921,115) taken together with Carroll et al. (Blood, vol. 57, No. 1, p. 44-48, 1981), Detwiller et al. (The American Journal of Physiology , 203:107-110, 1962), and Zida et al. (Small, 2016, 12, No. 29, 3926–3934)



With regard to added limitation of repeating the test cycle until certain criteria (distance threshold, number of  cycles) is satisfied, Yuan teaches various using thresholds, such as object travel distance threshold,  velocity threshold (claims 10), object meets the threshold indicative of clotting (claims 16,22). 

Yuan does not address correlating the detected movement of the first ferromagnetic object to clot retraction. However, the reference teaches that   “As shown in FIG. 3, with particular reference to the portion of trace 200 to the right of the trough, after a period of time of rest or of minimal disturbance of the blood the clot will begin to lyse, the blood will become less viscous, and the velocity at which the object will move through the blood will increase. The time at which the velocity of the object increases a certain amount or percentage from the minimum velocity may be used to determine lysis time 240.”  Compare Fig. 3 in Yuan to Fig. 3 of instant application.    Inasmuch as clot retraction (addressed in the instant claims) and clot lysis (addressed in Yuan) are two 


With regard to the limitation of assessing platelet function based on the clot retraction, Detwiller et al. (The American Journal of Physiology , 203:107-110, 1962) teach that clot retraction critically depends on functioning of platelets, in particular, clot  retraction depends on the ability of platelets to secret ATP (See Summary and Discussion).  Therefore, clot retraction correlates with function of platelets forming the clot, and any data reflecting clot retraction present a reflection of platelet function. 
Applicant argues that the claims address assessing platelet function of the blood based upon the clot retraction, whereas high platelet counts, addressed in Detwiller reference, do not mean high platelet function. In response, first, the instant claims are not drawn to a “Platelet function”, but rather - to function of the blood, which is a platelet function. As such, arguably, even a platelet count reflects a “blood function”. Second, Detwiller is not limited to discussing of platelet counts; rather, the reference states (p. 07, right column) that clot retraction depends on platelet viability, energy reserve, and the ability to utilize glucose rapidly, i.e., clot retraction correlates with function of platelets forming the clot.  Further, inasmuch as there is correlation between clot retraction and function of platelets, it would be obvious that such qualitative correlation can be expressed quantitatively using values of the parameters of the correlation.



Further, with regard to added limitations describing graph analysis steps to determine slope of the trace, such steps are conventional in determining velocity of any processes from a graph of kinetic data, such as blood clotting – see, for example, Zida et al. (Small, 2016, 12, No. 29, 3926–3934), Fig. 1H. the reference is used not to address specifics of clot retraction assay device, but to demonstrate that graph analysis steps, such as determining slope of the trace, are conventional in determining velocity of any processes from a graph of kinetic data, such as blood clotting. Further, with regard to steps of identifying plateau, designating a region between beginning and end of a process as the time of the process, assigning a slope on the curve reflecting a process as a value reflecting value (velocity) of the process - all these steps are conventional for analysis of kinetic curves, and would be obvious to be applied to analysis of clot formation/retraction curves as addressed above.


With regard to claims 5,6,8-17,22,23,25,26  if there are any differences between Applicant’s claimed method and that of the prior art, the differences would be appear minor in nature.  The claims contain either additional features or result-oriented parameters known per se from the prior art or being slight constructional changes which come within the scope of the customary practice followed by the persons skilled in the art. The limitations addressed in the claims do not involve an inventive step since no 

Response to arguments
Applicant addresses Examiner’s position that routine graph analysis steps addressed in the claims are “conventional for analysis of kinetic curves, and would be obvious to be applied to analysis of kinetic clot formation/retraction curves" as lacking documentary evidence and refers to MPEP as requiring that “If Applicant adequately traverses the examiner's assertion of official notice, the examiner must provide documentary evidence in the next office action if the rejection is to be maintained”.  However, Applicant does not offer any adequate traverse of the examiner's assertion.

 Applicant argues that various steps of curve analysis as in claim 1 are not addressed in the Yuan reference.  Examiner maintains that the references provides blood clotting kinetics curves which are similar to those addressed in the instant claims. Compare Fig. 3 in Yuan to Fig. 3 of instant application.    The rejection acknowledges that the primary reference does not teach analyzing curves related to clot retraction.  However, as clot retraction correlates with function of platelets forming the clot, and any data reflecting clot retraction present a reflection of platelet function, it would be obvious to analyze clot retraction curves in the same fashion as in Yuan.  As for Zida reference, the reference is used not to address specifics of clot retraction assay device as addressed by applicant, but to demonstrate that graph analysis steps, such as determining slope of the 
Applicant argues that the claims address assessing platelet function of the blood based upon the clot retraction, whereas high platelet counts, addressed in Detwiller reference, do not mean high platelet function. In response, first, the instant claims are not drawn to a “Platelet function”, but rather - to function of the blood, which is a platelet function. As such, arguably, even a platelet count reflects a “blood function”. Second, Detwiller is not limited to discussing of platelet counts; rather, the reference states (p. 07, right column) that clot retraction depends on platelet viability, energy reserve, and the ability to utilize glucose rapidly, i.e., clot retraction correlates with function of platelets forming the clot.
Further, applicant argues that nothing in Detwiller assessing platelet function based upon clot retraction “ value”. In response, inasmuch as there is correlation between clot retraction and function of platelets, it would be obvious that such qualitative correlation can be expressed quantitatively using values of the parameters of the correlation.

Further, with regard to steps of identifying plateau, designating a region between beginning and end of a process as the time of the process, assigning a slope on the curve reflecting a process as a value reflecting value (velocity) of the process – all these steps are conventional for analysis of  kinetic curves, and would be obvious to be applied to analysis of clot formation/retraction curves as addressed above. 


Claim Rejections - 35 USC § 101
101 Rejection
35 U.S.C. 101 reads a follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1,5,6,8-17,22-26  are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.

The October 2019 updated Patent Subject Matter Eligibility Guidelines (PEG) articulate the following to evaluate subject matter eligibility:
Step 1.    Are the claims directed to a process, machine, manufacture or composition of matter?
Step 2A Prong One.   Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea?  A claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim. For abstract ideas judicial exception, the abstract ideas include groupings of Mathematical Concepts and Mental Processes.   
Mental Processes include concepts performed in the human mind, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion. 
Claims can recite a mental process even if they are claimed as being performed on a computer. The courts have found claims requiring a generic computer or nominally reciting a generic computer 

Mathematical Concepts include:
mathematical relationships which may be expressed in words or using mathematical symbols
mathematical formulas or equations: a claim that recites a numerical formula or equation will be considered as falling within the “mathematical concepts” grouping. In addition, there are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.
mathematical calculations. A claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation

Step 2A Prong Two  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)

Step 2B  If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

Step 1

With regard to (1), the instant claims are directed to a process (1,5,6,8-16, 22-26), and computer-readable medium (claim 17),  i.e. to one of statutory categories of invention.  

.  
Step 2A Prong One.




Steps drawn to a mental process recited in the claims include correlating the values reflecting detected movement of ferromagnetic object with clot retraction in the blood, identifying initiation of clot retraction phase in the trace, identifying a plateau in the trace, designating a region of the trace between the initiation of the clot retraction phase and the plateau as a clot retraction time, assigning a slope of the trace along the clot retraction time as an extent of clot retraction value of the blood, assessing platelet function of the blood based upon the clot retraction value.   The steps are able to be performed in the mind - thus, the claims recite steps drawn to a mental process.

Mathematical concepts recited in the claims include calculating a slope of the trace. 

Hence, the claims explicitly recite elements that constitute abstract ideas.  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application.



Step 2A Prong Two.


The 2019 PEG defines the phrase “integration into a practical application” to require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception. In the instant case, the additional elements in the claims do not apply, rely on, or use the judicial exception

The evaluation of Prong Two requires the use of the considerations (e.g. improving technology, effecting a particular treatment or prophylaxis, implementing with a particular machine, etc.) identified by the Supreme Court and the Federal Circuit, to ensure that the claim as a whole “integrates [the] judicial exception into a practical application [that] will apply, rely on, or use the judicial exception”. An improvement in the judicial exception itself is not an improvement in technology. For example, if the additional limitations reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field, the claim integrates the judicial exception into a practical application and thus imposes a meaningful limit on the judicial exception.


In the instant case, the judicial exception is not integrated into a practical application because the claim only recites additional elements which are data gathering.  



The additional element of using a processor to perform the method steps, as per claim 17, amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim does not describe any specific computational steps by which the computer performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claim states nothing more than that a generic computer performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate the abstract idea into a practical application.
 

Step 2B

Because the claims fail under (2A), the claims are further evaluated under (2B).  The claims herein do not include additional elements that are sufficient to amount to significantly more than the judicial exception under (2B) because the recited additional elements do not include steps that amount to significantly more that the judicial exceptions.  As discussed above with regard to integration into a practical application, the additional elements herein amount to no more than generic computer elements and steps of receiving data.  Further, the claims address steps of causing a ferromagnetic object to 
Thus, such additional limitations are insufficient – primarily because the limitation  “sets forth well-understood, routine and conventional activity” and is drawn to the activities that an artisan would have relied upon to achieve the goals of the invention.

Claims 1,5,6,8-16,22-26  are dependent on claims 1 or 24  and include all the limitations of the base claim. Therefore, the claims include limitations drawn to the same judicial exception, an abstract idea. The claims do not recite additional limitations that would amount to a claim as a whole that is significantly more than the abstract.

Response to argument

With regard to step 2A-Prong One, applicant argues that claim 1 is not directed to a judicial exception  as it is "directed to "an improvement in blood platelet function assessment”.  In response, the steps of blood platelet function assessment are drawn to a mental process as addressed in the rejection.

With regard to step 2A-Prong Two, applicant argues that the combination of steps of generating a trace, identifying initiation of a clot retraction phase in the trace, identifying a plateau in the trace, designating a region of the trace, assigning a slope of the trace clearly furnishes an inventive concept by a combination of elements that are recited in the claim in beyond the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more that the judicial exception itself. In response, all of the above steps are drawn to judicial exception.  In response, the 2019 PEG defines the phrase “integration into a practical application” to require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception. In the instant case, the additional elements in the claims do not apply, rely on, or use the judicial exception



With regard to step 2B, applicant argues that “at least the claim element "assessing platelet function of the blood based upon the clot retraction value" provides "significantly more" than the identified judicial exception”, and that “it was surprisingly found that clot retraction information can be used in assessing blood platelet function.”  In response, mere data analysis is not an improvement; other than manipulation of data, there is no evidence for an improvements to another technology, or to the functioning of the computer itself, or for applying the judicial exception with, or by use of, a particular machine.

Further, applicant argues that the method as claimed would not be possible for a point-of-care real time platelet function test. In response, the claims are not drawn to a “ real time” test and merely address assessing platelet function of the blood based upon the clot retraction value.


Conclusion.
	No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L BORIN whose telephone number is (571)272-0713.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek, can be reached on (571) 272-45179047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MICHAEL L BORIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        

mlb